DETAILED ACTION
Status
Applicant’s Petition to Revive was granted on 1 December 2022.

This Final Office Action is in response to the communication filed on 15 September 2022. Claims 1-20 have been amended, and no claims canceled or added; therefore, claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment overcomes most/many of the drawing or specification objection(s); therefore, the Examiner withdraws the objection(s).
Applicant’s amendment does not overcome the drawing objection(s) regarding the reference to “system 100”; therefore, the Examiner maintains the drawing objection(s) with respect to this issue.
Applicant’s amendment overcomes the claim objection(s); therefore, the Examiner withdraws the objection(s).
Applicant’s amendment overcomes the rejection(s) under 35 USC § 112; therefore, the Examiner withdraws the rejection(s).
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 101; therefore, the Examiner maintains the rejection(s) while updating phrasing in keeping with current examination guidelines.
Applicant’s amendment does not overcome the prior art rejection(s) under 35 USC §§ 102 or 103; therefore, the Examiner maintains the rejection(s) as below.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Information Disclosure Statement
The information disclosure statements filed 15 September 2022 fail to comply with 37 CFR 1.97(c) because they both lack both or either of a statement as specified in 37 CFR 1.97(e) and the fee set forth in 37 CFR 1.17(p). They have been placed in the application file, but the information referred to therein has not been considered.
Furthermore, there is at least one reference included – a 39 page copy with “Examination Purposes Only” overlaid on the text, which is apparently from “Fundamental Data Structures”, “Chap. 1”, and “Sec. 1.7”, “The Record Structure” that has been submitted that does not appear to align or identify with any of the listed documents (upon brief review). There may be more errant or non-disclosed documents included – as noted above, the information has NOT been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: The specification references “system 100” five times (at ¶¶ 0028, 0034, 0044, 0065, and 0067, as submitted), but there is no item 100 at the drawings (including the submitted replacement sheet(s)). Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims are so indefinite and so heavily amended that the Examiner has considered restriction by original presentation, but cannot even determine if such a restriction would be appropriate. The Examiner, for simplicity, will reference claim 1, but the same issues are present at claim 11 by virtue of parallel phrasing.
First, the preamble recites “a method for distributing products”; however, the claims appear to do nothing with respect to delivering any product, nor purchasing a product. At the absolute best, there appears to be a request for a product; however, that in no manner implies or indicates any purchase, delivery, or receiving of the product. The previous version of claims required purchase and receiving of a product and since those are no longer required, the Examiner is inclined to think this is a wholly distinct process and restriction would apply. However, the claim terms become so abstract and/or indefinite after this initial indication that the Examiner also has considered that merely deleting “for distribution of products” should be required (i.e., a claim objection would be appropriate).
In trying to understand the amended claims, the Examiner does understand that information defining an event (as based on a/some condition(s)) is stored, including a start and end time for the event. According to the specification, the “event” appears to be a sale on, or discount for, purchasing a product (see Applicant ¶¶ 0043-0044 and Table 1). Then information is received by “using an embedded encoded link” – the information “specifies a recipient request for the product … wherein the recipient is a second user” – so, the second user has “request[ed]” the product.
However, second, the receiving is “at a computer that identifies one or more metrics”. There is no indication what entity is associated with the computer (e.g., manufacturer, merchant, seller or vendor, wholesaler, the “administration network” - see Applicant ¶ 0024). Furthermore, the computer only “identifies … metrics”, it does not, apparently, make any determination or decision whether metrics are met. The specification does not appear to indicate what computer this is – the terms “computer”, “identify”, and “metric”, nor any variation or derivation of these terms occur in the same paragraph of the specification and none of the drawings appear to represent this aspect, so the Examiner (nor anyone of any skill level) cannot reasonably understand what computer this would or would not be. The Examiner understands that this may be the computer that is “storing information regarding an event” as at the first element of claim 1 (since the event is apparently initiated and ended per metrics that are stored); however, there is no indication that this would be the case, and since there is no determination whether a metric is met, there is no apparent reason to think these functions would be at the same computer.
The Examiner realized after much confusion that the claim phrase of “that identifies one or more metrics” may be referring to the information instead of the computer. Although any proper grammar would indicate otherwise, the Examiner notes that the phrasing is indefinite since there are two possible interpretations: information identifying a metric is received at a computer (i.e., any computer anywhere in the world), or that a computer that identifies metrics receives information (i.e., any information of any sort, but later indicated to include “a recipient request for a product”).
Third, the “embedded coded link … includes a first code and a second code” (at the second element of claim 1). The “code(s)” described by Applicant, however, are for purchases – not for requests (see, e.g., Applicant ¶¶ 0024, 0025, etc.). The current claims appear to be related to, or include/encompass, a pre-purchase inquiry (i.e., a “request”) and are not necessarily related to any purchases or a purchase requirement. Therefore, the codes described and indicated to be used in the specification do not appear applicable to what is being claimed.
Fourth, at the third element, the event start time is identified “based on the received information meeting the specified metric”; however, first, there is no metric received (unless, as above, the claim grammar is incorrect and the claim does not mean what it says). The computer that receives the information is a “computer that identifies … metrics”, but there is no metric received, the only information received appears to be information that “specifies a recipient request for the product”. This does not even identify the “second user”, it just means that it specifies the request as from a “recipient” and the request apparently just happens to be from the second user as the “recipient”. There is not even an indication what is or has been received by the “recipient”. This does not appear to indicate that the “recipient” is receiving a product they have purchased, but that may somehow be what Applicant is attempting to convey – there just is no clarity as to why they are called a “recipient”. Based on the above, though, it does not appear possible to identify the event start time since there does not appear to be any way to determine if, or whether, any metric is met. In order to determine if a metric meets requirements to determine if the “event” should start, there must be some metric received so that it can be compared to the “one or more online conditions” that include metrics.
If or when the claim were to be interpreted as receiving a metric, there is no indication that the metric would start an event. The only indication of a metric in the specification is Applicant ¶ 0083, indicating time, sales per day, and/or sales as possible metrics. However, the data received (even if the claims were interpreted as receiving an identified metric and a recipient request, these are not necessarily metrics that start an event. The Examiner (and anyone of ordinary skill) is left to guess what metrics may start or end an event, what metrics are presumed as received, and whether any of the data would start actually start an event.
The Examiner understands that a notification could be generated if the event start time can be determined (claim 1, at the fourth element).
However, the fifth element then recites “providing the notification to a first set of upline users including the first user”. Therefore, fifth, there is insufficient antecedent basis for “the first user” in the claim – there are first and second codes, and a second user, but no first user. But sixth, there is no indication an “upline” or what could possibly be an upline. Applicant ¶ 0002 indicates that “The present disclosure is generally related to multi-level commission payment systems and methods. More specifically the present disclosure is directed to providing commissions, referral, and/or finder fees to purchases made by related users.” And Applicant ¶ 0035 indicates that “a first user that sponsors a second user is ‘upline’ from the second user and the second user is ‘downline’ from the first user in the MLM tree.” But the claims do not appear to relate to, or require, any multi-level payments or commissions, the claims do not appear to indicate any purchasing, and the claims do not appear to identify anyone so that any upline could possibly be identified. The received information “specifies a recipient request” but does not appear to identify the recipient or what they may possibly have received. If this is supposed to be an upline for the second user, the second user is not identified, and the second user does not appear to have purchased anything – at best, they just requested a product.
If it is assumed that the second user, as “the recipient” (although nothing is ever received), is somehow presumed to have purchased something that is received, then it may be possible to identify an upline. However, Applicant ¶ 0035 indicates that the “a first MLM distributor that performs a sale may receive a higher percentage than a second distributor that sponsored the first distributor, and a third distributor that signed up the second distributor may receive a lower commission than the commission received by the second distributor for the sale. Distributors in an MLM tree may be referred as ‘downline’ or ‘upline’ distributors”. This is to say, the upline is the person or persons that recruited or sponsored the distributor, seller, vendor, provider, or other appropriate name; however, that is not claimed – even if the second user recipient were identified, that would be a purchaser, not a distributor or seller. There does not appear to be a sale or purchase, but apparently more critically, there is no identification of any distributor or seller such that an upline can possibly be identified.
The Examiner has also considered that even if someone were to make the assumption that the second user/recipient is a purchaser, and the further more wild assumption that anyone purchasing a product is necessarily a member of some multi-level marketing scheme that is not named or identified, there is no indication of any data that may possibly identify an upline (or a downline). The claims, other than using the term “upline” very literally give no indication of any multi-level scheme. The term “upline” may indicate any affiliate marketing program also, as defined by Applicant, without apparently being a multi-level marketing plan the specification says the invention is directed to (see, e.g., Applicant ¶ 0002).
Seventh, the fifth element of claim 1 continues by reciting that “the first set of upline users associated with the first code and the second code”. But there is no indication of what the first and second codes are – they can be literally anything, except they apparently CANNOT be the codes from the specification since the codes in the specification are based on a purchase. There is no indication of any purchase – there is only “a recipient request”.
Later, the claims associate third and fourth codes with undefined and indefinite first and second codes as well as the second user, and then eighth, the claims indicate “a second request for the product associated with the third code”. But the third code associates the second user “with the first code and the product” – does this mean that the same “second user” has now made a second request for the same product? On top of there not being any indication of what the first code is or represents, even if someone were to know what the first code is for, the third code has been associated with the second user, but has never been sent to or provided to anyone (including not providing it to the second user), so how can the second request possibly be “associated with the third code”? The third code appears to be secret and would only be something “behind the scenes” (so to speak).
Then, ninth, a third user suddenly appears out of nowhere at the end of the claim and apparently also has the third code somehow (even though it is never indicated as provided to anyone) since the notification of the final element is provided “based on the use of the third code by a third user”. Who the third user is, and/or how they would possibly have the third code is unexplained and unknown.
However, the final element also indicates “providing notification to a second set of upline users including the first and second users”. But there is no explanation of how a second set of upline users would be identified or determined. There also is no indication of who the “upline users” would be an upline to or for  - is this again referring to some upline of the second user for the “second request … associated with the use of the third code”, or is this an upline for the third user. Neither the second nor third user is identified, so there again appears to be no way to identify any upline for either the second or third user. 
Based on all of the above, the Examiner is uncertain, and finds that one of ordinary skill in the art also would not know, what is being claimed or what the output/result of the claims would be. Information regarding a trigger for an event such as a discount or sale is stored (at the first element), and a request for a product is received, but there is no data received that would appear to start the event and yet there is a start time identified, unless the grammar is twisted – then this may be possible. However, then a notification is provided to upline users despite there being no apparent way to identify an upline. But the only result or output from the claims is that a series of undefined codes are associated to users, and notifications are provided/sent.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a method (claims 1-10) and non-transitory computer readable storage medium (claims 11-20), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 1 recites a method for distributing products, the method comprising: storing information regarding an event defined based on one or more online conditions, wherein at least one of the online conditions include a specified metric for a start of the event and a different one of the online conditions include a different specified metric for an end of the event; receiving information at a computer that identifies one or more metrics associated with a product, wherein the information further specifies a recipient request for the product, using an embedded coded link that includes a first code, and a second code, wherein the recipient is a second user; identifying a start time of an event based on the received information meeting the specified metric for the start of the event; generating a notification regarding the event in response to the identification of the start time of the event; providing the notification to a first set of upline users including the first user, the first set of upline users associated with the first code or the second code; associating the second user with a third code, wherein the third code is associated with the first code and the product; associating the second user with a fourth code, wherein the fourth code is associated with the second code and the product; receiving information regarding a second request for the product associated with use of the third code; identifying an end of the event based on the received information meeting the different specified metric; and providing a notification to a second set of upline users including the first user and the second user based on the use of the third code by a third user.
Independent claim 11 is parallel to claim 1, except directed to a non-transitory computer readable storage medium having embodied thereon a program executable by a processor to perform a method for distributing products, the method comprising the same or similar steps as at claim 1 above.
The dependent claims (claims 2-10 and 12-20) appear to be encompassed by the abstract idea of the independent claims since they merely indicate the second confirmation identifying the fourth code that is associated with a discount (claims 2 and 12), the first and second codes being associated with a code for purchases (claims 3 and 13), the original commission being associated with a vendor of the product (claims 4 and 14), the second commission plan being associated with an entity that is not a vendor of the product (claims 5 and 15) as one of a manufacturer, wholesaler, or franchisor (claims 6 and 16), applying a separate discount for each code (claims 7 and 17), waiting for a trigger associated with the event start time and altering a commission plan (claims 8 and 18) and waiting for a trigger associated with the event end time and returning any altered commission plan to the original state (claims 9 and 19), and/or sending notification of a change to an event commission plan (claims 10 and 20).
The underlined portions of the claims are an indication of elements additional to the abstract idea (to be considered below).
The Examiner notes the § 112 rejections above and that the claims do not appear clear as to what is actually happening at the claims, or if the claims really accomplish anything beyond generally sending notifications (to persons/computers that do not appear possible to identify). Even if the codes from the specification were those being used at the claims (despite the § 112 rejection indication), there is no description of those codes in the specification (there is only an indication that they are a “code”) – they must be interpreted to encompass any type of code, such as the names of the product, purchaser, seller, upline, etc.
The claim elements may therefore be summarized as the idea of associating user purchases to sellers or distributors, such as in a multi-level marketing (“MLM”) scheme; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the certain methods of organizing human activity (e.g. … commercial or legal interactions such … advertising, marketing or sales activities/behaviors, or business relations; …) grouping of subject matter. Since an MLM is not precluded by the claims (and is likely intended, but specifically encompassed), and it is the very nature of every MLM scheme to track and associate purchases to distributors or sellers in order to pay commissions, and the commissions would apparently (or specifically) be a form of notification – the payment of the commission (for both or either of a first and/or second “request” or purchase) would notify the upline that there is or was an event, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination. The additional elements are receiving being at a computer , the conditions being indicated as online conditions (at claim 1) and using a non-transitory computer readable storage medium having embodied thereon a program executable by a processor to perform the activities (as at claim 9). These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment.
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use.
The Examiner notes that the “code” or “codes” being used may be any code that functionally would associate the information indicated (e.g. names, alpha-numeric characters, etc.), including those able to be read, matched, understood, etc. by persons (see, e.g., Table 4 at ¶ 0071, pp. 33-34 as submitted); therefore, they are appropriately included with abstract idea. Therefore, are merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity.
The Examiner also notes that although “online conditions” as metrics are claimed, the only description of the metrics (at Applicant ¶ 0083) are describing time, sales per day, and sales as the metrics. But these are not “online” conditions – they apply and can be, or be based or derived from, offline or brick-and-mortar data or information. Therefore, the term “online” apparently merely means that the conditions or metrics are sent and/or received “online”, which also indicates merely “[a]dding the words ‘apply it’ (or an equivalent)” as indicated above to be recognized insignificant activity.

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as indicated above, are merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, that is indicated to be insignificant activity.
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility. The Examiner notes that Applicant ¶ 0093 indicates that “computer systems that may be suitable for use with embodiments of the present invention and are intended to represent a broad category of such computer components that are well known in the art”.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims, as indicated above, appear encompassed by the abstract idea since they merely limit the idea itself; therefore, the dependent claims do not add significantly more than the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-17 are rejected under 35 U.S.C. 103 as obvious over Rolf et al. (U.S. Patent Application Publication No. 2007/0219871, hereinafter Rolf) in view of Wise et al. (U.S. Patent Application Publication No. 2008/0041938, hereinafter Wise).

Claim 1: Rolf discloses a method for distributing products, the method comprising:
storing information regarding an event defined based on one or more online conditions, wherein at least one of the online conditions include a specified metric for a start of the event and a different one of the online conditions include a different specified metric for an end of the event (see Rolf at least at, e.g., ¶¶ 0008, “require a certain minimum volume of purchase activity within an affiliate member's direct affiliate organization during a selected time period”, 0065, “obtain discounts on purchases so long as certain criteria are met (such as paying a periodic membership fee and/or purchasing a minimum monetary amount of goods in a given time period in order to be retained in the buying program)”; citation by number only hereinafter)
receiving information at a computer that identifies one or more metrics associated with a product, wherein the information further specifies a recipient request for the product, using an embedded coded link that includes a first code, and a second code, wherein the recipient is a second user (0002-0006 as describing the messages with encoded links to identify the sponsor and affiliate members – i.e., the upline/downline, or uplink/downlink of members – and the allocation of commissions according to that/those relation(s), see also 0049-0052 indicating the same or similar activities (while referring to the sponsors and/or affiliates by designations such as P1, P2, etc.);
identifying a start time of an event based on the received information meeting the specified metric for the start of the event (“0008, “require a certain minimum volume of purchase activity within an affiliate member's direct affiliate organization during a selected time period”, 0065, “obtain discounts on purchases so long as certain criteria are met (such as paying a periodic membership fee and/or purchasing a minimum monetary amount of goods in a given time period in order to be retained in the buying program)”;
generating a notification regarding the event in response to the identification of the start time of the event (0008, “require a certain minimum volume of purchase activity within an affiliate member's direct affiliate organization during a selected time period”, 0065, “obtain discounts on purchases so long as certain criteria are met (such as paying a periodic membership fee and/or purchasing a minimum monetary amount of goods in a given time period in order to be retained in the buying program)”);
providing the notification to a first set of upline users including the first user, the first set of upline users associated with the first code or the second code (0002-0006, 0049-0052, as above, the receipt of purchased product being indicated in that the purchase may be of content, which would be, and is understood to be delivered immediately and confirmed or validated as delivered via the handshake and messages included in the purchase; 0008, “require a certain minimum volume of purchase activity within an affiliate member's direct affiliate organization during a selected time period”, 0065, “obtain discounts on purchases so long as certain criteria are met (such as paying a periodic membership fee and/or purchasing a minimum monetary amount of goods in a given time period in order to be retained in the buying program)”);
receiving information regarding a second request for the product associated with use of the third code; (0002-0006, 0049-0052, as above, especially 0004-0005 where “recipients of the forwarded e-mail may choose to forward the e-mail to others” so that they can make purchases and/or become affiliates themselves and 0049 and 0051, where P1 can forward to P2, P3, and P4, and then P2 can forward to P5, P6, and P7, and each can purchase or become an affiliate);
identifying an end of the event based on the received information meeting the different specified metric (0008, “require a certain minimum volume of purchase activity within an affiliate member's direct affiliate organization during a selected time period”, 0065, “obtain discounts on purchases so long as certain criteria are met (such as paying a periodic membership fee and/or purchasing a minimum monetary amount of goods in a given time period in order to be retained in the buying program)”); and
providing a notification to a second set of upline users including the first user and the second user based on the use of the third code by a third user. (0002-0006, 0049-0052, as above, where commissions to others P1, P2, P3, P4, P5, P6, and P7 follow the commission schedule indicated, 0008, “require a certain minimum volume of purchase activity within an affiliate member's direct affiliate organization during a selected time period”, 0065, “obtain discounts on purchases so long as certain criteria are met (such as paying a periodic membership fee and/or purchasing a minimum monetary amount of goods in a given time period in order to be retained in the buying program)”).
Rolf, however, does not appear to explicitly disclose associating the second user with a third code, wherein the third code is associated with the first code and the product; associating the second user with a fourth code, wherein the fourth code is associated with the second code and the product; the second purchase confirmation also identifying the third code; and changing to the original commission plan at the end of the event. Wise, however, teaches that “Economic transactions include … multi-level sales and distribution … marketing” (Wise at 0018), where a “’[c]ard’ as used herein, is any data or datum capable of identifying a particular customer or person or entity entitled to use a card as payment for goods and/or services” (Wise at 0031) and may be validated or used to validate (Wise at 0019, 0031, 0047), that a “’[p]romotional campaign’ as used herein is a strategic plan, which may … associate[e] a particular tier of cards with a particular rate plan, the promotional campaign may further specify the duration that a particular rate plan may be in effect (a ‘cycle’) [and a] cycle may be a specified time frame” (Wise at 0038), and embodiments are “for allocating payment to multiple parties or entities entitled to compensation as a result of the transaction in real time” (Wise at 0042), with various rate plans and multiple rate plans associated with each card/user that reflect rates of sales commissions, including for different time periods (Wise at 0063) so that receipts, credits, payments, etc. by the system can be used “to track, identify, record or capture and associate with card 104 or a customer” (Wise at 0049) which “identifies how revenue received from the card will be allocated among one or more revenue distribution recipients” (Wise at 0063). As such, where Rolf provides codes for the user (including at least four codes for the various users in Rolf) and product that determine or define the commission being paid, the combination would use the various rate plans according to the different time periods (i.e., “event[s]”) to provide different codes and commission plans for different time periods. Therefore, the Examiner understands and finds that providing second, third, and fourth codes and enable changing between an original and event commission plan (and back again after the event) is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to identify and record varied revenue distributions according to time.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the commissions of Rolf with the rate plans of Wise in order to provide second, third, and fourth codes and enable a change between an original and event commission plan (and back again after the event) so as to identify and record varied revenue distributions according to time.
The rationale for combining in this manner is that providing second, third, and fourth codes and enable changing between an original and event commission plan (and back again after the event) is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to identify and record varied revenue distributions according to time as explained above.

Claim 2: Rolf in view of Wise discloses the method of claim 1, wherein the second purchase confirmation identifies the fourth code that is associated with a discount for purchasing the product (Rolf at 0065, “source 12 may offer … discounts on purchases” with similar indication at 0088; see also 0078 and Table 1 indicating the commission structure/plan for source 12, the fourth code being as per the combination as above). 

Claim 3: Rolf in view of Wise discloses the method of claim 1, wherein the first code and the second code are associated with a higher level code and wherein the higher level code can be used in place of the first code and second code when the product is purchased (Rolf at 0078 and Table 1 indicating the commission structure/plan for source 12, and various levels – a higher level code indicating a higher level in the upline). 

Claim 4: Rolf in view of Wise discloses the method of claim 1, wherein the original commission plan is associated with a vendor of the product (Rolf at 0037, “source 12 may offer goods, services, and/or content exclusively online, or may also offer goods via other distribution channels, such as retail and wholesale outlet stores, physical catalogs, etc.”, 0078, “allows a merchant to structure the commission program in a wide-variety of manners” where a merchant is a vendor).

Claim 5: Rolf in view of Wise discloses the method of claim 1, wherein the second commission plan is associated with an entity that is not a vendor of the product (Wise at 0031 and 0063, as combined above, where a card promotional commission plan rate is via a card company rather than a vendor)

Claim 6: Rolf in view of Wise discloses the method of claim 1, wherein the second commission plan is associated with at least one entity selected from the group consisting of a manufacturer, a wholesaler, and a franchisor (Rolf at 0037, “source 12 may … offer goods via other distribution channels, such as retail and wholesale outlet stores”). 

Claim 7: Rolf in view of Wise discloses the method of claim 1, further comprising applying a separate discount to the product for each valid code entered during the purchase of the product (Wise at 0019, 0031, 0047, as combined above and using the rationale as at the combination above). 

Claims 11-17 are rejected on the same basis as claims 1-7 above since at least Rolf discloses a non-transitory computer readable storage medium having embodied thereon a program executable by a processor to perform a method for distributing products (Rolf at 0035, the various computers performing the actions understood to necessarily include memory media with instructions), the method comprising performing the same or similar activities as at claims 1-7 above.

Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as obvious over Rolf in view of Wise and in further view of Coker et al. (U.S. Patent Application Publication No. 2021/0118033, hereinafter Coker).

Claims 8-10 and 18-20: Rolf in view of Wise discloses the method and medium of claims 1 and 11, and altering at least one commission plan for at least one product (for claims 8 and 18; Wise at 0018-0019, 0031, 0038, 0042, 0047, 0049, 0063, the multiple rate plans and changing the rate plan according to time as “altering” a commission plan) and returning any altered commission plans to their original state (for claims 9 and 19), but does not appear to explicitly disclose further comprising waiting for a first trigger that is associated with the start time of the event (claims 8 and 18), waiting for a second trigger that is associated with the end time of the event (claims 9 and 19), and sending a notification for receipt by a user [ba]sed on the change to the even[t] commission plan (claims 10 and 20). Where Wise indicates “the duration that a particular rate plan may be in effect (a ‘cycle’). A cycle may be a specified time frame,” (Wise at 0031) and/or “associated with different time periods” (Wise at 0063), and those time periods or time frames would appear to necessarily be required to be specified, such as by start and end times or dates, some may consider this not explicit. Therefore, the Examiner notes that Coker teaches particular start and end dates and/or times for an event, such as sales or offer availability (Coker at 0058, 0063-0065), and that alerts are provided to customers regarding the events (Coker at 0059-0060, 0076) “so that each code is able to be used to access the prepurchase event” (Coker at 0073) and to “enable[ ]customers to place a reservation for a product of an upcoming prepurchase event” (Coker at 0085). Therefore, the Examiner understands and finds that using a start trigger and end trigger for altering plans and sending a notification is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to enable access and place prepurchase reservations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the commissions of Rolf in view of Wise with the times/dates and alerts of Coker in order to use a start trigger and end trigger for altering plans and send a notification so as to enable access and place prepurchase reservations.
The rationale for combining in this manner is that using a start trigger and end trigger for altering plans and sending a notification is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to enable access and place prepurchase reservations as explained above.

Response to Arguments
Applicant's arguments filed 15 September 2022 have been fully considered but they are not persuasive.

Applicant first asserts that references on the IDS were “were cited and provided by another examiner in an October 6, 2021 office action issued for related U.S. patent application 17/313,795, which lists the same inventor, same applicant, and similar titles including ‘MLM’ or ‘Multi-Level Marketing’ as the present patent application” (Remarks at 10). However, U.S. Application 17/313,795, is not listed as related to the instant application, and merely having the same inventor, applicant and a word or two in common in the title does not establish a relationship such that anyone would know to look up that application while considering the instant application.
Applicant then mischaracterizes the duty to disclose indicated by 37 CFR § 1.56(a). The full sentence Applicant cites a portion of is “The duty to disclose all information known to be material to patentability is deemed to be satisfied if all information known to be material to patentability of any claim issued in a patent was cited by the Office or submitted to the Office in the manner prescribed by §§ 1.97(b)-(d) and 1.98.” The instant claims are not “issued in a patent” and therefore the duty to disclose is not satisfied based on that aspect, and Applicant has not satisfied the indicated requirements of §§ 1.97(b)-(d) and 1.98; therefore, the duty to disclose is not satisfied. Applicant would have the Office believe that any reference ever cited in any patent need never be disclosed by anyone ever again since it “was cited by the Office”, but the actual context of this rule is that “at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability” (at 37 CFR § 1.56(a). The Office was not, and is not, aware of any relation to other applications, and is not aware of the art cited in all other applications.

Applicant then argues the drawing, specification, and claim objections, as well as the § 112 rejections (Remarks at 11). Please see the notes above for explanation.

Applicant then argues the 101 rejections, first alleging that “The ability to embed different codes into different links, track online conditions, and attribute different online events to different end-users for automated notifications also represent an inventive concept that is significantly more than the purported abstract idea of ‘commercial or legal interactions,’ etc.” (Id. at 12). However, the “ability to embed different codes into different links” has apparently long existed – the fields of a direct or redirect link can be filled with large and various amounts of data, and the codes described or claimed may be any codes – merely including the names of the product, purchaser, distributor, upline members, etc. is encompassed. Therefore, there is no change or improvement to that “ability” – the claims, if anything, appear to merely designate data. The claims do not “attribute different online events to different end-users" – at best they merely identify one event start and end time. The claims also do not “track online conditions” – as explained at the current rejection, “online” appears to only designate a field of use and really just that the data is sent or received online, but the conditions are general retail and/or offline data.
Applicant then argues that the claims constitute a practical application “because the expressly recited embedded coded links, online conditions, and generated notifications inherently require machines configured to resolve the embedded coded link” (Remarks at 12); however, this is merely applying the idea via a generic computer. Resolving links has been done by generic machines since the invention of links that contain data – it is the nature of long existent linking. As noted, the “conditions” (e.g., time, sales per day, sales – see Applicant ¶ 0083) are general retail conditions and considered part of the abstract idea, whereas the indication of “online” is merely adding “apply it” or the equivalent, and as such does not constitute a practical application. 
Applicant then asserts that “by reciting the use of hyperlinking technology, the claims expressly rely on web- enabled computing devices and online networks, which are particular machines” (Remarks at 13); however, any generic computer can use hyperlinking technology – there are millions, if not billions, of computers connected to, for instance, the Internet that have been using hyperlinking technology for years before the instant application.
Applicant then asserts that the same links, conditions, etc. are “significantly more” (Id.). However, the conditions, notifications, and identifying users is/are all part of the abstract idea, not an additional element that may be considered “significantly more”, and the links, and online indications are, as indicated, merely applying the idea via computer, and not considered significantly more.

Applicant then argues the 103 rejections; initially alleging that “None of the cited references specifically teach the claimed event-based notifications to different user sets affected by the start and end of the detected event” (Id. at 14). However, the notifications can apparently be anything – receiving a commission as an upline user would be considered a notification. The Examiner notes the confusion of the amendment as explained at the § 112 rejection above. The claim breadth is exceedingly broad, and appears to make a large, large number of assumptions and inferences that it appears only Applicant would understand to actually be meaningful as a limitation. Should Applicant wish to seek guidance, the Examiner encourages Applicant seek an interview with the Examiner to attempt to clarify the claims.

Therefore, based on the above, the Examiner is not persuaded.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Rubin et al. (U.S. Patent Application Publication No. 2004/0093269, hereinafter Rubin) discusses various internet-based marketing platforms and programs (Rubin at 0003-000&) and a “unified, flexible, extensible, distributed multi-level purchasing, sales and marketing methodology for companies conducting business on the Internet” (Rubin at Abstract and 0008).
Chmela, John, Social Media is the best tool ever for Multi-Level Marketing, LinkedIn.com, dated 3 April 2015, downloaded 9 February 2022 from https://www.linkedin.com/pulse/social-media-best-tool-ever-multi-level-marketing-john-chmela, indicating social media should be used for multi-level marketing.
Doeing, Derek, What is Network Marketing? (+6 Business Questions to Ask Before Joining), G2.com, dated 26 July 2018, downloaded from https://web.archive.org/web/20200503212907/https://learn.g2.com/network-marketing, where Achive.org dating indicates availability at least by 3 May 2020, and the article indicating that various forms of network marketing, such as affiliate marketing, include links to identify affiliates for making money (i.e., e.g., commissions) related to products.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622